                       IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
PRICING ANTITRUST LITIGATION                                16-MD-2724

__________________________________________                  HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

IN RE: CLOBETASOL CASES                                     16-CB-27240
All End-Payer and Indirect                                  16-CB-27242, 16-CB-27243
Reseller Actions

IN RE: DIGOXIN CASES                                        16-DG-27240
All End-Payer and Indirect                                  16-DG-27242, 16-DG-27243
Reseller Actions

IN RE: DIVALPROEX ER CASES                                  16-DV-27240
All End-Payer and Indirect                                  16-DV-27242, 16-DV-27243
Reseller Actions

IN RE: DOXYCYCLINE CASES                                    16-DX-27240
All End-Payer and Indirect                                  16-DX-27242, 16-DX-27243
Reseller Actions

IN RE: ECONAZOLE CASES                                      16-EC-27240
All End-Payer and Indirect                                  16-EC-27242, 16-EC-27243
Reseller Actions

IN RE: PRAVASTATIN CASES                                    16-PV-27240
All End-Payer and Indirect                                  16-PV-27242, 16-PV-27243
Reseller Actions
_________________________________________


                                            ORDER

       AND NOW, this 15th day of February 2019, upon consideration of the Group 1

Defendants’ Motions to Dismiss the state law claims brought on behalf of the Group 1 EPPs and

IRPs, the responses and replies thereto, and the arguments of counsel, and for the reasons set
forth in the accompanying Opinion, it is hereby ORDERED that the Motions are GRANTED in

part and DENIED in part as follows:

   1. Defendants’ motions are GRANTED to the extent they seek to dismiss any Illinois state
      antitrust law claims brought by the Group 1 EPPs and IRPs. Group 1 EPPs’ and IRPs’
      claims under the Illinois Antitrust Act are DISMISSED with prejudice.


   2. Defendants’ motions are GRANTED to the extent that they seek to dismiss any of Group
      1 EPPs’ and IRPs’ Rhode Island antitrust claims for damages for putative overcharges
      incurred prior to July 15, 2013. Divalproex ER and doxycycline EPPs’ and IRPs’ claims
      under the Rhode Island antitrust law alleging overcharges before July 15, 2013 are
      DISMISSED with prejudice. Group 1 EPPs and IRPs may move forward with respect to
      their Rhode Island antitrust claims to the extent they allege overcharges incurred from
      July 15, 2013 forward.


   3. Defendants’ motions are GRANTED to the extent that they seek to dismiss Group 1
      EPPs’ and IRPs’ claims for monetary relief under the Georgia Uniform Deceptive Trade
      Practices Act. Group 1 EPPs’ and IRPs’ claims for monetary relief under the Georgia
      Uniform Deceptive Trade Practices Act are DISMISSED with prejudice. Group 1 EPPs
      and IRPs may pursue claims for injunctive relief only under this law.


   4. Defendants’ motions are GRANTED to the extent that they seek to dismiss Group 1
      EPPs’ and IRPs’ South Carolina consumer protection claims and Group 1 EPPs’ Montana
      consumer protection claims insofar as the claims are brought on behalf of a putative
      class. Group 1 plaintiffs’ claims for class-based relief under the South Carolina and
      Montana consumer protection laws are DISMISSED with prejudice. Group 1 EPPs and
      IRPs may proceed with their South Carolina and Montana consumer protection claims on
      an individual basis only, and only to the extent they have Article III standing to assert
      such claims.




                                                2
   5. Defendants’ motions are GRANTED to the extent that they seek to dismiss Group 1
      EPPs’ and IRPs’ claims under the West Virginia Consumer Credit and Protection Act.
      Group 1 EPPs’ and IRPs’ West Virginia Consumer Credit and Protection Act Claims are
      DISMISSED with prejudice.


   6. In addition, Group 1 EPPs’ Alabama antitrust claims, Group 1 EPPs’ New Jersey
      Consumer Protection Act claims, and Group 1 IRPs’ claims under the Michigan and
      Nevada consumer protection statutes are DISMISSED, Plaintiffs having stated their
      intent to withdraw or voluntarily dismiss these claims in response to Defendants’
      motions.


   7. Defendants’ motions are DENIED in all other respects.

It is so ORDERED.

                                                          BY THE COURT:

                                                          /s/ Cynthia M. Rufe

                                                          _____________________
                                                          CYNTHIA M. RUFE, J.




                                              3
